 


109 HR 279 IH: Family and Medical Leave Protection Act of 2005
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 279 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on House Administration and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Family and Medical Leave Act of 1993 to include nurse practitioners and domestic partners within the scope of coverage of the Act and to extend the period of family or medical leave for spouses employed by the same employer. 
 
 
1.Short titleThis Act may be cited as the Family and Medical Leave Protection Act of 2005. 
2.Amendments to Family and Medical Leave Act of 1993 
(a)Inclusion of nurse practitioner within definition of health care providerSection 101(6) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(6)) is amended— 
(1)in subparagraph (A), by striking or at the end; 
(2)by redesignating subparagraph (B) as subparagraph (C); and 
(3)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)a nurse practitioner; or; 
(b)Inclusion of domestic partner within definition of spouseSection 101(13) of such Act (29 U.S.C. 2611(13)) is amended by inserting before the period at the end the following: and includes a domestic or civil partner registered or recognized under the applicable domestic or civil partnership State or local law. 
(c)Extension of period of family or medical leave for spouses employed by same employerSection 102(f) of such Act (29 U.S.C. 2612(f)) is amended by striking 12 workweeks and inserting 24 workweeks. 
 
